Citation Nr: 1757813	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fecal incontinence.

3.  Entitlement to an initial rating in excess of 20 percent prior to April 8, 2014, and in excess of 40 percent from April 8, 2014 onward, for degenerative stenosis of L5 - S1.

4.  Entitlement to an initial rating in excess of 10 percent prior to October 31, 2012 and in excess of 20 percent from October 31, 2012 onward, for radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to permanent incapacity for self-support for Zacchaeus Johnson.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to September 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in September 2015, but withdrew this request in a May 2017 statement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for migraine headaches and fecal incontinence, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From February 22, 2013, the Veteran's back disability was manifested by forward flexion of the spine to not greater than 30 degrees due to pain, and functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.

2.  From August 5, 2014, the Veteran right lower extremity radiculopathy was manifested by severe constant pain and numbness.

3.  From August 5, 2014, the Veteran left lower extremity radiculopathy was manifested by moderate constant pain and numbness.

4.  In a May 2017 statement, the Veteran asked to withdraw his pending appeal as to the issue of entitlement to permanent incapacity for self-support for Zacchaeus Johnson.


CONCLUSIONS OF LAW

1.  From February 22, 2013, a 40 percent rating, but no higher, for degenerative stenosis of L5 - S1 is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 4.3, 4.7, 4.14, 4.40, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

2.  From August 5, 2014, a 40 percent rating, but no higher, for right lower extremity radiculopathy is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 4.3, 4.7, 4.14, 4.40, 4.124a, Diagnostic Code 8520 (2017).

3.  From August 5, 2014, a 20 percent rating, but no higher, for left lower extremity radiculopathy is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 4.3, 4.7, 4.14, 4.40, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to permanent incapacity for self-support for Zacchaeus Johnson are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The General Rating Formula for disabilities pertaining to the spine provides for 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable akylosis of the entire thoracolumbar spine; a 30 percent evaluation for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a), Diagnostic Code 5237.

Additionally, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71(a), General Rating Formula, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Also, the United States Court of Appeals for Veterans Claims (Court) has noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C. § 4.124 a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  

II. Facts

The Veteran contends that his back disability warrants a higher rating.  During the appeal period, he received VA examinations for his back in January 2012, February 2013, and August 2014.

In the January 2012 VA examination, the Veteran noted difficulty standing for long periods and constant pain daily.  Most of the pain was on the right side, and he had radiculopathy down his right leg three to four times weekly.  He used a cane, and lying on the floor helped his back pain.  He had muscle spasms.  During flare-ups, the Veteran stated that he could not get out of bed.  His initial range of motion showed forward flexion to 80 degrees with painful motion beginning at 60 degrees, extension was to zero degrees with painful motion beginning at zero degrees, right lateral flexion to 30 degrees or greater with painful motion beginning at 15 degrees, and left lateral flexion to 30 degrees or greater with painful motion beginning at 15 degrees.  Right lateral rotation ended at 30 degrees with painful motion beginning at 15 degrees and left lateral rotation ended at 30 degrees with painful motion beginning at 15 degrees.  After repetitive use testing, forward flexion was to 80 degrees, extension was to zero degrees, right and left lateral flexion were to 30 degrees or greater and right and left lateral rotation were to 30 degrees or greater.  

The Veteran had functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  He had muscle spasms resulting in abnormal gait.  However, muscle strength was all normal.  There was no muscle atrophy and reflexes were all normal.  The Veteran had mild intermittent radicular pain in the right lower extremity but no radicular pain in the left lower extremity.  The severity of the radiculopathy in the right lower extremity was noted as mild.  He had no IVDS of the spine.  He used a cane as an assistive device.  

In the February 2013 VA examination, the Veteran noted standing increased his back pain and that walking to the bathroom made his back pain worse.  His initial range of motion showed forward flexion to 60 degrees with painful motion beginning at 20 degrees, extension to zero degrees with no painful motion, right lateral flexion to 20 degrees with painful motion beginning at 10 degrees, and left lateral flexion to 20 degrees with painful motion beginning at 10 degrees.  Right lateral rotation ended at 25 degrees with no painful motion and left lateral rotation ended at 25 degrees with no painful motion.  After repetitive use testing, forward flexion was to 60 degrees, extension was to zero degrees, right and left lateral flexion were to 20 degrees or greater and right and left lateral rotation were to 25 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.

The Veteran had functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  He had pain on palpation of the soft tissues overlying the right posterior iliac spine of the low back.  He also had muscle spasms resulting in abnormal spinal contour.  Muscle strength was all normal and there was no muscle atrophy.  

The Veteran had radiculopathy with mild constant pain in the right and left lower extremity and mild paresthesias or dyesthesias in the right and left lower extremities.  The nerve root involved was the sciatic nerve of both extremities.  The severity of the radiculopathy in the right extremity was noted as moderate and the left noted as mild.  The examiner noted the Veteran had IVDS, but had no incapacitating episodes over the past twelve months.  The Veteran used a brace and cane regularly, and used a "Rollator" for activity outside the home.  

In May 2013 correspondence, the Veteran stated that his February 2013 examination was inaccurate in that he could not bend due to excruciating pain.  He stated he needed assistance in putting on clothes and could not bend to tie his shoes.  Correspondence from his sister noted the same.  Correspondence from the Veteran's other sister noted similar.  April 2014 correspondence noted his back pain started to cause pain, discomfort, and numbness down the Veteran's left leg.  He stated that his right leg was now so bad that he could only stand for about three to five minutes before pain and numbness would occur causing him to lose his balance.  

In the August 2014 VA examination, the Veteran noted walking with a limp and using a cane.  He reported pain down both of his legs and numbness, with the pain being worse on the right.  He reported not being able to stand for longer than five to seven minutes before the numbness started and he would have to sit.  He also reported loss of balance, and needing to use a walker.  The Veteran stated his back would flare daily with minimal use, and he would have pain and numbness after five to seven minutes of standing.  He stated that the time of the examination was how his back felt during flare-ups.

His initial range of motion showed forward flexion to 30 degrees with painful motion beginning at 30 degrees, extension to 10 degrees with painful motion beginning at 10 degrees, right lateral flexion to 15 degrees with painful motion beginning at 15 degrees, and left lateral flexion to 15 degrees with painful motion beginning at 15 degrees.  Right lateral rotation ended at 15 degrees with painful motion beginning at 15 degrees.  Left lateral rotation ended at 15 degrees with painful motion beginning at 15 degrees.  After repetitive use testing, forward flexion was to 30 degrees, extension was to 10 degrees, right and left lateral flexion were to 15 degrees and right and left lateral rotation were to 15 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.

The Veteran had functional loss at this examination in the form of more movement than normal, pain on movement, instability of station, disturbance in locomotion, and interference with sitting, standing, and weight-bearing.  He had localized tenderness or pain to palpation around the L4-S1 including paraspinal muscles bilaterally.  No muscle spasm was noted.  There was no muscle atrophy.  The Veteran had radiculopathy in the form of severe constant pain in the right lower extremity and moderate constant pain in the left lower extremity.  He also had severe paresthesias in the right lower extremity and moderate paresthesias in the left lower extremity.  He had severe numbness in the right lower extremity and moderate numbness in the left lower extremity.  The nerve root involved was the sciatic nerve.  There was no ankylosis of the spine.  No IVDS was noted on this examination.  It was noted the Veteran used a walker and a cane.  

An April 2015 employability evaluation noted the Veteran was bedridden in the morning due to pain in his back and legs and numbness in his feet.  It stated he used a cane or walker at all times.

III. Analysis

Back Increased Rating

The Board finds that from February 22, 2013, but not earlier, the Veteran's back disability warrants a 40 percent rating, but not higher.  This is so because this is the first ascertainable date on which the Veteran's back symptoms most closely approximate a 40 percent rating.  On this date, the examiner noted that the Veteran's forward flexion was to 60 degrees, but objective evidence of painful motion began at 20 degrees.  Indeed, the Veteran in later correspondence highlighted that he could not bend due to excruciating pain.  In fact, he stated that he needed assistance in clothing himself and even tying his shoes because he could not bend.  This was further supported by lay statements from the Veteran's sisters.  Therefore, the evidence suggests that forward flexion was limited to less than 30 degrees due to excruciating pain.   See Powell v. West, 13 Vet. App. 31, 34 (1999).  The Board therefore finds that a rating of 40 percent is warranted from February 22, 2013 onward.  No higher rating is warranted because at no point during the appeal period has the Veteran had unfavorable ankylosis of the thoracolumbar spine, as is required for a 50 percent rating.  Indeed, the August 2014 VA examination noted no akylosis of the spine.  Because 40 percent is the maximum rating for limitation of motion of the thoracolumbar spine, as opposed to unfavorable ankylosis of the entire thoracolumbar spine, 38 C.F.R. §§ 4.40, 4.45 pertaining to functional loss are not applicable.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
Prior to February 22, 2013, the Board finds that a rating in excess of 20 percent is not warranted.  This is so because as noted in the Veteran's January 2012 VA examination, he had forward flexion of his back to 80 degrees, with painful motion beginning at 60 degrees.  Furthermore, the examiner noted there was no additional loss in range of motion even after repetitive use.  The Board acknowledges that during this period, the Veteran experienced functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, or weight-bearing.  However, even considering this functional loss, the Veteran's symptoms still most closely approximate symptoms warranting a 20 percent rating.  There fore, a higher rating during this period is not warranted.

Right Lower Extremity Radiculopathy Increased Rating

The Board finds that from August 5, 2014, but not earlier, the Veteran's radiculopathy of the right lower extremity warrants 40 percent rating, but not higher.  This is so because this is the earliest date from which the Veteran radiculopathy in this extremity most closely approximated moderately severe incomplete paralysis.  In the August 2014 VA examination, the examiner noted severe constant pain, paresthesias, and numbness in the right lower extremity.  Nonetheless, the examiner then described the radiculopathy as moderate in this extremity.  The Board finds that the description of the Veteran's particular symptoms of radiculopathy, when read in conjunction with the described severity, approximate moderately severe paralysis.  A higher rating is not warranted because at no time did the Veteran's radiculopathy in this extremity exhibit marked muscular atrophy.

Prior to October 31, 2012, the Veteran's radiculopathy in the right lower extremity did not warrant a rating in excess of 10 percent.  This is so because during this period, the Veteran's radiculopathy approximated mild incomplete paralysis.  Indeed, at the time of the January 2012 VA examination, the radiculopathy in this extremity was noted as mild.  From October 31, 2012 to August 4, 2014, the Veteran's right lower extremity radiculopathy did not warrant a rating in excess of 20 percent.  This is so because the February 2013 VA examination report described the severity of the Veteran's radiculopathy as moderate, noting both mild constant pain and mild paresthesias.  Therefore, no increased rating during these periods is warranted.

Left Lower Extremity Radiculopathy Increased Rating

The Board finds that from August 5, 2014, but not earlier, the Veteran's radiculopathy of the left lower extremity warrants 20 percent rating, but not higher.  This is so because during the August 2014 VA examination, the examiner noted moderate constant pain and moderate numbness in the left lower extremity.  When read in conjunction with the examiner's description of the severity of the radiculopathy as mild, the Board finds that the overall disability picture of the left lower extremity more closely approximates moderate incomplete paralysis.  A higher rating is not warranted because the symptoms do not reflect radiculopathy that is moderately severe.  That is, the August 2014 VA examiner did not describe the pain as severe, nor the numbness.

Prior to August 5, 2014, a rating in excess of 10 percent is not warranted.  This is so because during this period the Veteran's left lower extremity radiculopathy more closely approximated mild incomplete paralysis.  As noted in the February 2013 VA examination, the Veteran had only mild constant pain and mild paresthesias in this extremity.  Therefore, a rating in excess of 10 percent during this period is not warranted.

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2017 statement, the Veteran's representative indicated the Veteran's desire to withdraw his claim to entitlement to permanent incapacity for self-support for Zacchaeus Johnson.  Given this clear statement, there remain no allegations of errors of fact or law on these issues for appellate consideration.  The Board does not have jurisdiction to review these appeals, and the specified claims must be dismissed.


ORDER

1.  From February 22, 2013, an initial rating of 40 percent for degenerative stenosis of L5 - S1 is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  From August 5, 2014, an initial rating of 40 percent for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

3.  From August 5, 2014, an initial rating of 20 percent for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

4.  The appeal of the issue of entitlement to permanent incapacity for self-support for Zacchaeus Johnson is dismissed.


REMAND

Migraine Headache Claim

The Veteran received a VA examination for his migraine headaches in January 2012.  The examiner opined that the Veteran's headaches were unrelated to his military service based on an absence of treatment records to suggest a chronic headache condition while in the military.  The examiner instead opined that the Veteran's chronic headaches were more likely related to "medication overuse."  The Board notes that the Veteran has several service-connected conditions for which he takes medication.  For this reason, the Board finds an addendum opinion is warranted to determine whether medications for his service-connected conditions may be causing the Veteran's migraine headaches.  

Fecal Incontinence Claim

The Veteran received a VA examination for fecal incontinence in September 2013.  The examiner highlighted that there were no objective findings of fecal incontinence at the time of the examination.  Consequently, the examiner did not opine whether the fecal incontinence was proximately due to the Veteran's service-connected back disability, as the Veteran has contended.  However, the presence of a disability at any time during the claim process can constitute the establishment of a present disability.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Notably, a January 2013 statement from the Veteran's private physician indicated that the Veteran's back condition had worsened, and this worsening had caused fecal leakage.  For this reason, the Board finds an addendum opinion is necessary to determine whether the Veteran has had fecal incontinence at any time since VA received his claim in January 2013, and whether the fecal incontinence is at least as likely as not proximately due to his service-connected back disability.

TDIU

Whether the Veteran is entitled to a TDIU in part depends on whether he is service-connected for his migraine headaches and fecal incontinence.  Indeed, an April 2015 opinion from a private vocational expert noted that the Veteran would be unemployable due to back pain, migraines, and fecal incontinence.  As such, the Board finds this claim to be inextricably intertwined with the remanded claims, and should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary releases, obtain pertinent updated private treatment records identified by the Veteran in July 2017.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If any requested records are unavailable, then the claims file should be annotated as such, and the Veteran should be notified.

2.  Thereafter, obtain an addendum opinion to determine the nature and etiology of the Veteran's migraine headaches.  An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the migraine headaches are proximately due to any medications the Veteran takes for any of his service-connected disabilities.

3.  Obtain an addendum opinion to determine the nature and etiology of the Veteran's fecal incontinence.  An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether the Veteran experienced fecal incontinence at any time since January 2013.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the migraine headaches are proximately due to his service-connected back disability.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


